Exhibit 10.10

WCI COMMUNITIES, INC.

NON-EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

This WCI Communities, Inc. Non-Executive Change in Control Severance Plan (the
“Plan”) is being adopted by WCI Communities, Inc. (together with any successors
thereto, “WCI Communities” and WCI Communities, together with its subsidiaries,
the “Company”). The Plan, as set forth herein, is intended to provide severance
pay to the certain non-executive employees whose service with the Company is
terminated due to certain qualifying events as described herein, and is intended
to reinforce and encourage the continued attention and dedication of these
individuals.

1. Defined Terms. For purposes of the Plan, the following terms shall have the
meanings indicated below:

1.1 “Administrator” means the Chief Executive Officer and the General Counsel of
WCI Communities or such other senior officer or officers of WCI Communities who
is or are appointed by the Chief Executive Officer and/or the General Counsel to
administer the Plan.

1.2 “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

1.3 “Base Compensation” means:

(a) With respect to a Participant who is a full-time employee, the Participant’s
annual base salary rate or hourly wage rate in effect immediately prior to a
Qualifying Termination, as determined without regard to any reduction in annual
base salary or hourly wage rate, as applicable, that occurs on or after a Change
in Control.

(b) With respect to a Participant who is a part-time employee, the Participant’s
annual base salary rate or hourly wage rate in effect immediately prior to a
Qualifying Termination based on his or her scheduled hours of work per week in
effect immediately prior to such Qualifying Termination, as determined without
regard to any reduction in annual base salary or hourly wage rate, as
applicable, or scheduled hours of work per week, that occurs on or after a
Change in Control. Subject to the preceding sentence, the Participant’s
scheduled hours shall be determined by the Administrator in its good faith
discretion.

For the avoidance of doubt, a Participant’s Base Compensation shall not include
any bonus, commission or other equity or incentive compensation.



--------------------------------------------------------------------------------

1.4 “Benefit Continuation Period” means, with respect to a Participant who is a
full-time employee, the product of (a) one (1) month and (b) the number of such
Participant’s completed Years of Service, up to a maximum of (i) six (6) months
for a Participant who has a title of “Vice President” or above immediately prior
to the Change in Control and (ii) three (3) months for a Participant who has a
title below “Vice President” as of immediately prior to the Change in Control;
provided that, with respect to any Participant who has been employed by the
Company for less than one consecutive 12-month period of employment since his or
her most recent date of hire (and thus has no Years of Service) and any
Participant who is a part-time employee, the “Benefit Continuation Period” shall
equal zero (0) months.

1.5 “Board” means the Board of Directors of WCI Communities.

1.6 “Cash Severance” means an amount equal to:

(a) With respect to a Participant who is a full-time employee, the product of
(a) one (1) month of such Participant’s Base Compensation and (b) the number of
such Participant’s completed Years of Service, up to a maximum of (i) six
(6) months of such Participant’s Base Compensation for a Participant who has a
title of “Vice President” or above immediately prior to the Change in Control
and (ii) three (3) months of such Participant’s Base Compensation for a
Participant who has a title below “Vice President” as of immediately prior to
the Change in Control; provided that, with respect to any Participant who has
been employed by the Company for less than one consecutive 12-month period of
employment since his or her most recent date of hire (and thus has no Years of
Service), “Cash Severance” shall equal two (2) weeks’ of such Participant’s Base
Compensation.

(b) With respect to a Participant who is a part-time employee, two (2) weeks’ of
such Participant’s Base Compensation.

1.7 “Cause” shall, with respect to a Participant, have the meaning provided in
any employment agreement between such Participant and the Company or, if no such
agreement (or such agreement does not define “Cause”), shall mean (a) such
Participant’s commission of any felony or any other act involving fraud, theft,
misappropriation, dishonesty, or embezzlement, (b) such Participant’s commission
of intentional acts that materially impair the goodwill or business of the
Company or cause material damage to its property, goodwill, or business,
(c) such Participant’s refusal to, or willfully failed to, perform his or her
material duties to the Company, or (d) such Participant’s material violation of
any written Company policies or procedures. Any voluntary termination of
employment by a Participant in anticipation of a termination for Cause under
this Section 1.7 shall be deemed a termination for Cause.

1.8 “Change in Control” shall have the meaning set forth in the WCI Communities,
Inc. 2014 Incentive Award Plan, as amended from time to time.

1.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.10 Date of Termination” means the date on which a Participant experiences a
Qualifying Termination.

 

2



--------------------------------------------------------------------------------

1.11 “Good Reason” shall, with respect to a Participant, have the meaning
provided in any employment agreement between such Participant and the Company
or, if no such agreement (or such agreement does not define “Good Reason”),
shall mean (a) a material reduction in such Participant’s base salary (or wage
rate), or (b) a requirement by the Company that such Participant change his or
her principal place of employment to a location outside of a fifty (50)-mile
radius of his or her principal place of employment as of the date of
consummation of the Change in Control; provided, however, that the occurrence of
any event described in this Section 1.11 may only constitute Good Reason if
(i) the Participant gives the Company written notice of his or her intention to
terminate his or her employment for Good Reason, stating the event constituting
grounds for such termination within sixty (60) days of the occurrence of such
event; (ii) the relevant circumstances or conditions are not remedied by the
Company within thirty (30) days after receipt by the Company of such written
notice from the Participant; and (iii) the Participant terminates his or her
employment within one hundred twenty (120) days following the occurrence of such
event.

1.12 “Participant” means any employee, whether full-time or part-time, employed
by the Company as of immediately prior to the Change in Control; provided that,
unless otherwise determined by the Administrator, the following Persons shall
not constitute Participants:

(a) any employees of the Company who are party to an effective written
employment arrangement that provides for severance benefits, separation or
similar post-termination compensation and/or benefits;

(b) any employees who have been employed with the Company for ninety (90) days
or less;

(c) any employee whose cash compensation consists of all or substantially all
commission-based payments; and

(d) any seasonal or temporary employees.

1.13 “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

1.14 “Qualifying Termination” means a Participant’s termination of employment
(a) by the Company without Cause, or (b) by the Participant for Good Reason, in
either case, on or within twelve (12) months after the effective date of a
Change in Control. Notwithstanding anything contained herein, in no event shall
a Participant be deemed to have experienced a Qualifying Termination (i) solely
due to a termination of the Participant’s employment or service with the Company
in connection with a Change in Control where the Participant is offered
comparable employment or service or accepts comparable employment or service
with the Successor Entity (or an affiliate thereof), or (ii) as a result of the
Participant’s death or disability.

 

3



--------------------------------------------------------------------------------

1.15 “Release” means a general release of claims for the benefit of the Company
and its Affiliates in the Company’s then-applicable form.

1.16 “Section 409A” means Section 409A of the Code, together with Department of
Treasury regulations and other official guidance promulgated thereunder.

1.17 “Separation from Service” means a Participant’s “separation from service”
from the Company within the meaning of Section 409A.

1.18 “Severance” means, with respect to a Participant, collectively, such
Participant’s Cash Severance and Continued Benefits, if any.

1.19 “Successor Entity” means any entity that acquires or otherwise succeeds to
all or substantially all of the business or assets of the Company (including its
shares) following a Change in Control.

1.20 “Years of Service” means the consecutive 12-month periods of employment
ending on the anniversaries of the Participant’s most recent date of hire,
whether occurring before or after the Effective Date.

2. Effectiveness of the Plan. The Plan shall become effective upon the date on
which it is adopted by the Board.

3. Administration. Subject to Section 10.3 hereof, the Plan shall be
interpreted, administered and operated by the Administrator, which shall have
complete authority, subject to the express provisions of the Plan, to interpret
the Plan, to prescribe, amend and rescind rules and regulations relating to the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Administrator may delegate any of its duties
hereunder to a subcommittee, or to such person or persons from time to time as
it may designate.

4. Severance.

4.1 Eligibility. If a Participant experiences a Qualifying Termination, then
subject to and conditioned upon the Participant’s execution and non-revocation
of a Release in accordance with Section 4.2 hereof and subject to Sections 5.3
and 7 hereof:

(a) The Company shall pay the Cash Severance to such Participant, in a single
lump sum on the first payroll date occurring on or after the 60th day following
the Date of Termination; and

(b) If the Participant elects COBRA continuation coverage, the Company shall pay
for such health insurance coverage through the end of the Benefit Continuation
Period (or, if shorter, until the date the Participant becomes eligible for
coverage under another group health plan) at the same rate as it pays for health
insurance coverage for its active employees (with the Participant required to
pay for any employee-paid portion of such coverage) (such continued coverage,
the “Continued Benefits”). After the Benefit Continuation Period concludes, the
Participant shall be responsible for the payment of all premiums attributable to
COBRA continuation coverage. Nothing herein provided, however, shall be
construed to extend the period of time over which such COBRA continuation
coverage otherwise may be provided to the Participant and his dependents.

 

4



--------------------------------------------------------------------------------

4.2 Release. Notwithstanding anything herein to the contrary, a Participant
shall not be eligible to receive any Severance under the Plan unless he or she
first executes a Release within 21 days (or 45 days if necessary to comply with
applicable law) after the Date of Termination and does not revoke such Release
within seven days thereafter.

4.3 Accrued Obligations. In addition to the Severance, if a Participant
experiences a Qualifying Termination, then (a) the Company shall pay the
Participant any unpaid base salary or hourly wage rate due for periods prior to
and including the Date of Termination; and (b) the Company shall pay the
Participant all of the Participant’s accrued and unused vacation and paid
time-off through the Date of Termination in accordance with the applicable
Company program or policy.

4.4 Limitations. Notwithstanding any provision of this Plan to the contrary, if
(a) prior to a Change in Control, a Participant’s employment or service with the
Company is terminated for any reason, (b) on or after the Change in Control,
such Participant’s employment or service with the Company is terminated other
than due to a Qualifying Termination, or (c) a Participant fails to timely
execute a Release (or revokes a Release), such Participant shall have no right
to receive any Severance under this Section 4. The Company shall, promptly
following any Qualifying Termination (and in any event within seven (7) days
thereafter), furnish a Release in executable format to the affected Participant.

5. Section 409A.

5.1 General. To the extent applicable, this Plan shall be interpreted in
accordance with Section 409A. Notwithstanding any provision of this Plan to the
contrary, if the Company determines that any compensation or benefits payable
under this Plan may not be either compliant with or exempt from Section 409A,
the Company may adopt such amendments to this Plan or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take such other actions, that the Company determines are necessary
or appropriate to avoid the imposition of taxes under Section 409A, including
without limitation, actions intended to (a) exempt the compensation and benefits
payable under this Plan from Section 409A, and/or (b) comply with the
requirements of Section 409A; provided, however, that (i) no such action shall
be taken without a Participant’s written consent to the extent that any such
action would adversely affect such Participant’s rights hereunder, and (ii) this
Section 5.1 shall not create any obligation on the part of the Company or any of
its Affiliates to adopt any such amendment, policy or procedure or take any such
other action, nor shall the Company or any of its Affiliates have any liability
for failing to do so.

 

5



--------------------------------------------------------------------------------

5.2 Release. Any Severance subject to Section 409A that is subject to execution
of a Release which may be executed and/or revoked in a calendar year following
the calendar year in which the payment event (such as termination of employment)
occurs shall commence payment only in the calendar year in which the
consideration period or, if applicable, release revocation period ends, as
necessary to comply with Section 409A.

5.3 Non-qualified Deferred Compensation; Potential Six-Month Delay. For purposes
of any provision of this Plan providing for the payment of any amount or benefit
upon or following a termination of employment that constitutes “nonqualified
deferred compensation” under Section 409A, a termination of employment shall not
be deemed to have occurred unless such termination is also a Separation from
Service and, for purposes of any such provision of this Agreement, references to
a “termination,” “termination of employment” or like terms shall mean
“Separation from Service.” Notwithstanding anything to the contrary in this
Plan, no amounts shall be paid to any Participant under this Plan during the
six-month period following such Participant’s Separation from Service to the
extent that paying such amounts at the time or times indicated in this Plan
would result in a prohibited distribution under Section 409A(a)(2)(b)(i) of the
Code. If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such six-month
period (or such earlier date upon which such amount can be paid under
Section 409A without resulting in a prohibited distribution, including as a
result of the Participant’s death), the Participant shall receive payment of a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to the Participant during such six-month period without interest
thereon.

6. No Mitigation. No Participant shall be required to seek other employment or
service or to attempt in any way to reduce or mitigate any Severance payable
under this Plan, and the amount of any such Severance shall not be reduced by
any other compensation paid or provided to any Participant following such
Participant’s termination of employment.

7. Section 280G. If any payment due under the Plan, together with all other
payments and benefits that a Participant receives or is entitled to receive from
the Company or any of its subsidiaries, affiliates or related entities (all such
payments, the “Total Payments”), would (if paid or provided) constitute an
excess parachute payment for purposes of Section 280G of the Code, the amounts
that are otherwise payable under the Plan will either (a) be delivered in full,
or (b) be limited to the minimum extent necessary to ensure that no portion of
the Total Payments will fail to be tax-deductible to the Company by reason of
Section 280G of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state or local income and employment taxes and
the excise tax imposed under Section 4999 of the Code, results in the receipt by
the Participant, on an after-tax basis, of the greatest amount of payments and
benefits, notwithstanding that all or some portion of such payments and/or
benefits may be subject to the excise tax imposed under Section 4999 of the
Code. All determinations required to be made under this Section 7 shall be made
by an accounting firm or consulting group with experience in performing
calculations regarding the applicability of Section 280G of the Code selected by
the Company and such determinations shall be final and binding on all Persons.

 

6



--------------------------------------------------------------------------------

8. Successors.

8.1 Company Successors. This Plan shall inure to the benefit of and shall be
binding upon the Company, any Successor Entity and their successors and assigns.
Any successor (whether direct or indirect and whether by purchase, lease,
merger, consolidation, liquidation or otherwise) to all or substantially all of
the Company’s business and/or assets shall assume and agree to perform the
obligations of the Company under this Plan. For all purposes of this Plan, the
term “Company” shall include any successor to the Company’s business and/or
assets (whether by contract or by operation of law).

8.2 Participant Successors. This Plan shall inure to the benefit of and be
enforceable by each Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees or other
beneficiaries. If a Participant shall die while any amount remains payable to
such Participant hereunder, all such amounts shall be paid in accordance with
the terms of this Plan to the executors, personal representatives or
administrators of such Participant’s estate.

9. Notices. All communications relating to matters arising under this Plan shall
be in writing and shall be deemed to have been duly given when hand delivered,
faxed or mailed by reputable overnight carrier or United States certified mail,
return receipt requested, addressed, if to a Participant, to the address on file
with the Company and, if to the Company, to the address set forth below, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

To the Company:

WCI Communities, Inc.

24301 Walden Center Drive

Bonita Springs, FL 34134

Attn: General Counsel

10. Miscellaneous.

10.1 Entire Plan. This Plan contains the entire understanding of the parties
relating to the subject matter hereof.

10.2 No Right to Continued Service. Nothing contained in this Plan shall
(a) confer upon any Participant or any other Person any right to continue as an
employee or other service provider of the Company or any of its Affiliates,
(b) constitute any contract of employment or service or agreement to continue
employment or service for any particular period, or (c) interfere in any way
with the right of the Company or any of its Affiliates to terminate a service
relationship with any Participant, with or without Cause.

 

7



--------------------------------------------------------------------------------

10.3 Termination and Amendment of Plan. Prior to the consummation of the first
Change in Control to occur following the adoption of this Plan, this Plan may be
amended or terminated by the Administrator at any time and from time to time, in
its sole discretion. For a period of one year from and after the consummation of
such Change in Control, this Plan may not be amended, modified, suspended or
terminated except with the express written consent of each Participant who would
be adversely affected by any such amendment, modification, suspension or
termination. After the expiration of such one-year period, this Plan may again
be amended or terminated by the Administrator at any time and from time to time,
in its sole discretion (provided, that no such amendment or termination shall
adversely affect the rights of any Participant who has experienced a Qualifying
Termination on or prior to such amendment or termination).

10.4 Withholding. The Company and its Affiliates shall have the authority and
the right to deduct and withhold an amount sufficient to satisfy federal, state,
local and foreign taxes required by law to be withheld with respect to any
Severance payable under this Plan.

10.5 Benefits not Assignable. Except as otherwise provided herein or by law,
(a) no right or interest of any Participant under the Plan shall be assignable
or transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner, (b) no attempted assignment or transfer
thereof shall be effective and (c) no right or interest of any Participant under
the Plan shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due under this Plan to a Participant who is
unable to care for his or her affairs, payment may be made directly to his or
her legal guardian or personal representative.

10.6 Applicable Law. This Plan shall be construed and interpreted in accordance
with the laws of the State of Florida without reference to the conflict of laws
provisions thereof, to the extent not preempted by federal law, which shall
otherwise control.

10.7 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

10.8 Captions. The captions contained in this Plan are for convenience only and
shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.

10.9 Expenses. The expenses of administering the Plan shall be borne by the
Company or any Successor Entity.

10.10 Unfunded Plan. The Plan is intended to be an “unfunded” plan with respect
to Severance payments. With respect to any Severance payments not yet made to a
Participant, nothing contained in the Plan shall give the Participant any rights
that are greater than those of a general unsecured creditor of the Company or
any Successor Entity.

 

8